DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-3 in the reply filed on 03/08/2021 is acknowledged. It appears that claim 3 belongs to a non-elected species, namely embodiment of Fig. 3 due to the claimed detail “second terminal that is ground”. In other words, the TCA 12 of Fig. 1 of the present invention is configured differently when compared to the TCA 12 of Fig. 3 of the present invention, thus it would also be treated as non-elected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. 7,221,216).
Regarding claim 1, Nguyen (hereinafter, Ref~216) discloses (e.g., please see Figs. 2A and/or 2B for details) a class D amplifier comprising: 
a self-oscillating class D amplification circuit (200 o Fig. 2) configured to be driven by 5inputting an output current signal as seen/expected; and 
meeting claim 1.  
Regarding claim 2, Ref~216 discloses the class D amplifier according to claim 1, wherein the voltage-current converting circuit includes: 
a first terminal (inverting terminal of U1 of Fig. 2) configured to receive a supply of the feedback signal from the self-oscillating class D amplification circuit; and  
15a second terminal (non-inverting terminal of U1 of Fig. 2) configured to receive a supply of the input signal, and wherein the output current signal is a signal responsive to a differential voltage between the first terminal and the second terminal as seen/expected, meeting claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843